AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page 1 of l



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 AMENDED JUDGMENT IN A
                                     V.                                  CRIMINAL CASE
                                                                              (For Offenses Committed On or After November 1, 1987)
                          Fabian Gonzales
                                                                              Case Number: l 9CR5045-CAB

                                                                              Michael E. Burke
                                                                               1i dant 's Attorney
                                                                              Deen                                   .. ,_,._,,
                                                                                                                    .,


REGISTRATION NO. 9162 5298                                                                                   FILED
THE DEFENDANT:
 12:1 pleaded guilty to count(s) I of the Superseding Information
                                                                                                              MAR - ( 2020
 •   was found guilty to count( s)                                               SOUTHEF?', Ci5-:-H1CT (;PC 'ti' . ,,hNy~
                                                                                    CLERK J.S ();5TP..C'1

                                                                               I OT
     after a plea of not guilty.
     Accordingly, the defendantis ad'ud
                                    J ged guilty of such count(s) , which involve the following offense (s):
Title & Section                   Nature of Offense                                                            Count Number(s)
21 :844(a)                        Possession of Methamphetamine (Misdemeanor)                                  I
 D The defendant has been found not guilty on count(s)
                                                       -------------------
 12:1 Count(s) I of the Information                       dismissed on the motion of the,United· States,
                                                                                                                            /~               ~-
                                                                                                                            c::'.:J

                                            IMPRISONMENT                                   · if
       The defendant is hereby committed to the custody of the United States Bureau of Priso~1o be
imprisoned for a term of:                                                                   r.-
                                                                                                                         -0
                                                                                                                         -i•,~
                              ~    TIME SERVED                            • ________ d~
                                                                                                                    UJ                 ..•
 ~ Assessment: $25                12:1 Fine: WAIVED                                                                 a                 C;
                                                                                                                                      ~~
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative, - - - - - - - - ~ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, February 28, 2020
                                                                           Date of Imposition of Sentence


Received
            =nccUSccM.,..-------
                                                                            .Ille&~
                                                                           HbNoRABLE F. A. GOSSETT III
                                                                           UNITED STATES MAGISTRATE JUDGE

Clerk's Office Copy                                                                                                3:19-cr-5045-FAG
